ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_06_FR.txt. 524




      OPINION INDIVIDUELLE DE M. LE JUGE ABRAHAM



   Accord avec le dispositif de l’arrêt — Désaccord avec les motifs par lesquels
l’arrêt rejette l’argument selon lequel la Serbie n’a pas qualité pour participer à
la procédure — Question du champ d’application de l’article 35 du Sta-
tut — Deux interprétations possibles : conditions applicables aux deux parties,
ou seulement à la partie demanderesse — Arguments plus solides et plus nom-
breux en faveur de la seconde interprétation — Arguments de texte — Examen
des travaux préparatoires — Examen de la pratique judiciaire et de la jurispru-
dence antérieure de la Cour — Logique et finalité du texte — Principe de l’éga-
lité entre les Etats parties à un traité comportant une clause compromis-
soire — Conclusion : inutilité des développements de l’arrêt tendant à démontrer
que le défendeur avait, aux fins de l’instance, accès à la Cour sur la base de
l’article 35, paragraphe 1, du Statut — Date à laquelle la réalisation des condi-
tions de la compétence de la Cour doit être appréciée — Principe : conditions
devant être satisfaites à la date de l’introduction de l’instance — Exception
résultant de la jurisprudence Mavrommatis — Application erronée de cette
jurisprudence faite en l’espèce par la Cour — Nécessité de statuer sur l’appli-
cabilité à la date présente de l’article IX de la convention sur le génocide dans
les rapports entre les deux Parties — Absence d’effet juridique de la réserve
assortissant la prétendue « adhésion » à la Convention par la Serbie en 2001.

   1. Afin de convaincre la Cour de décliner sa compétence pour connaître
de la requête de la Croatie, la Serbie a invoqué deux arguments dont cha-
cun suffirait, selon elle, à justifier une décision d’incompétence totale.
D’une part, a-t-elle soutenu, la Cour ne lui était pas « ouverte », au sens
de l’article 35, paragraphe 1, du Statut, à la date d’introduction de la
requête (le 2 juillet 1999), de telle sorte qu’elle ne pouvait pas y être
attraite, puisqu’elle ne pouvait pas y comparaître même en qualité de
défenderesse. D’autre part, elle n’était pas partie, à la même date, à la
convention sur le génocide, et n’était donc pas liée par la clause compro-
missoire de son article IX, invoquée par la Croatie comme base de com-
pétence — clause par laquelle, au surplus, elle n’a jamais été liée, ayant
pris soin de formuler une réserve visant à l’exclure lorsqu’elle a adhéré à
la Convention en 2001.
   2. La Cour a rejeté l’ensemble de ces arguments et s’est déclarée com-
pétente pour connaître de l’affaire, sur la base de la clause compromis-
soire invoquée par la demanderesse.
   J’approuve entièrement le dispositif de l’arrêt. Je n’en approuve cepen-
dant que partiellement les motifs.
   Si, dans l’ensemble, j’adhère aux motifs par lesquels la Cour a écarté la
seconde branche de l’exception d’incompétence — celle relative à la pré-
tendue absence de qualité de partie de la Serbie à la convention sur le
génocide, y compris son article IX, en 1999 —, en revanche les motifs que

116

525    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


donne l’arrêt pour justifier le rejet de la première branche de l’exception
me laissent très insatisfait, car, selon moi, ils ne reposent pas sur une ana-
lyse correcte du droit applicable.
   3. Il s’agissait pour la Cour de répondre à l’objection, présentée par le
défendeur comme dirimante, tirée de ce que, n’étant pas partie au Statut
de la Cour en 1999 — et ne l’étant devenue que le 1er novembre 2000 —,
la Serbie n’avait pas qualité pour se présenter valablement devant la
Cour puisque celle-ci ne lui était pas « ouverte » au sens de l’article 35 du
Statut.
   Face à une telle objection, la Cour ne se trouvait pas en terrain
inconnu. Nul n’a oublié que, en 2004, c’est précisément parce que la
Serbie-et-Monténégro n’était pas, jusqu’au 1er novembre 2000, membre des
Nations Unies ni, par suite, partie au Statut de la Cour que huit requêtes
introduites en 1999 par cet Etat contre des Etats membres de l’OTAN ont
été rejetées en raison de l’incompétence qui en résultait (voir les arrêts
rendus le 15 décembre 2004 dans les affaires relatives à la Licéité de
l’emploi de la force (Serbie-et-Monténégro c. divers Etats membres de
l’OTAN), C.I.J. Recueil 2004 (I, II, III), p. 279-1450).
   4. Mais, dans la présente affaire, la Serbie ne se présente pas devant la
Cour en qualité de demanderesse, comme dans les affaires précitées. Elle
comparaît comme défenderesse, et c’est elle-même qui excipe de son
absence de qualité de partie au Statut de la Cour pour se soustraire à la
juridiction de celle-ci. De ce que la Cour ne lui serait pas « ouverte » en
vertu de l’article 35 du Statut, elle entend tirer ici une conséquence qui lui
serait favorable — elle serait à l’abri de la juridiction obligatoire — alors
qu’en 2004 il en a été tiré à son égard un effet défavorable — elle n’a pas
été admise à utiliser la Cour pour faire valoir ses prétentions.
   Et cependant, l’arrêt ne semble pas avoir égard à cette différence de
situation. La Cour examine la question de savoir si le défendeur remplit
les conditions auxquelles l’article 35 du Statut subordonne l’« accès » à
son prétoire, comme si ces conditions étaient uniformément applicables à
une partie demanderesse et à une partie défenderesse. Au terme d’un rai-
sonnement sur lequel je reviendrai plus loin, car il ne me semble pas d’une
rigueur irréprochable, la Cour répond par l’affirmative, sans pour autant
contredire ses arrêts de 2004 : la Serbie remplit bien les conditions pour
avoir accès à la Cour, pour les besoins de la présente instance, parce
qu’elle a été admise aux Nations Unies le 1er novembre 2000 et qu’elle est
devenue à cette date partie au Statut.
   5. Je pense que les développements longs et complexes que la Cour
consacre à la question de l’« accès à la Cour » de la Serbie, à la lumière de
l’article 35 du Statut (aux paragraphes 57 à 92 de l’arrêt), étaient en réa-
lité inutiles. La raison en est que, selon moi, les conditions de l’article 35
du Statut ne s’appliquent pas à une partie défenderesse à l’instance, mais
seulement à celle qui saisit la Cour. Il est vrai que la Croatie elle-même,
qui y aurait eu pourtant intérêt, n’a pas plaidé en faveur de cette inter-
prétation, ce qui ne pouvait guère inciter la Cour à suivre une telle orien-
tation. Mais, s’agissant d’une question d’interprétation de son Statut, il

117

526    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


appartenait à la Cour de dire le droit d’office, sans être liée par les argu-
ments des parties dans une instance déterminée. Au surplus, la Cour avait
expressément réservé cette question dans son arrêt au fond en l’affaire
de l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro) (C.I.J.
Recueil 2007 (I)), en indiquant à bon droit (paragraphe 141 de l’arrêt)
que, « [s]’agissant d’une question d’interprétation du Statut, c’est à la
Cour qu’il appartiendrait d’y répondre ».

   Je vais exposer les raisons pour lesquelles je suis parvenu, pour ma
part, à la conclusion susmentionnée quant à l’interprétation de l’ar-
ticle 35 du Statut. Il me faut, pour cela, partir des dispositions pertinentes,
dont je m’efforcerai de dégager la logique intrinsèque.
   6. Si l’on prend l’expression dans un sens large, la capacité de (ou la
qualité pour) participer à une procédure devant la Cour est subordonnée
à des conditions qui sont définies aux articles 34 et 35 du Statut.
   L’article 34 réserve en principe aux Etats la faculté de se présenter
devant la Cour, tout en permettant, sous certaines conditions, aux orga-
nisations internationales publiques de présenter des observations dans
certaines affaires.
   L’article 35 réserve en outre l’accès à la Cour aux Etats qui :
— soit sont parties au Statut (ce qui est le cas de tous les Etats Membres
  des Nations Unies et des Etats non membres qui ont décidé d’y deve-
  nir parties dans les conditions visées à l’article 93, paragraphe 2, de la
  Charte) — c’est ce que dit le paragraphe 1 de l’article 35 ;

— soit, à défaut d’être parties au Statut, se sont conformés aux condi-
  tions prévues par une résolution adoptée par le Conseil de sécurité,
  et ce « sous réserve des dispositions particulières des traités en
  vigueur » — c’est ce que dit le paragraphe 2. La résolution en question
  (9 (1946) du 15 octobre 1946) prévoit que la Cour est ouverte à tout
  Etat non partie au Statut qui aura déposé une déclaration par
  laquelle il s’engage à accepter la juridiction de la Cour et l’autorité
  de ses décisions, soit en général, soit pour une affaire particulière.
  7. Il est certain que la condition mise par l’article 34 pour qu’une
entité juridique puisse participer à une procédure devant la Cour (à
savoir que cette entité soit un Etat au sens du droit international) s’appli-
que aussi bien à la partie demanderesse qu’à la partie défenderesse (et aux
deux parties lorsque la Cour est saisie conjointement sur la base d’un
compromis).
  8. En revanche, le champ d’application de l’article 35 peut prêter à
controverse. S’il ressort clairement de ses termes mêmes que le para-
graphe 3 de l’article 35 — qui donne à la Cour le pouvoir de fixer la contri-
bution aux frais de la procédure que doit supporter un Etat non membre
des Nations Unies qui est partie à une instance — s’applique à tout Etat
qui se trouve dans la situation ainsi définie, qu’il soit demandeur ou

118

527    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


défendeur, la seule lecture des paragraphes 1 et 2 du même article 35 ne
permet pas de parvenir facilement à une conclusion aussi certaine.
   9. Deux interprétations sont, à cet égard, défendables (et ont, d’ailleurs,
été défendues tant en doctrine que dans la pratique de la Cour antérieure
au présent arrêt).
   Selon une première interprétation, les paragraphes 1 et 2 auraient le
même champ d’application que le paragraphe 3 : il en résulterait que les
conditions posées par ces deux paragraphes s’appliqueraient aussi bien à
l’Etat demandeur qu’à l’Etat défendeur, la Cour ne pouvant exercer sa
compétence que si l’un et l’autre satisfont, d’une manière ou d’une autre,
auxdites conditions. Ainsi, par exemple, même si l’Etat requérant est
Membre des Nations Unies, la Cour ne pourrait pas exercer sa compé-
tence si l’Etat défendeur n’est pas partie au Statut et n’a pas non plus
déposé la déclaration d’acceptation prévue par la résolution du Conseil
de sécurité du 15 octobre 1946 (à moins qu’il n’existe entre les deux
Etats en cause un « traité en vigueur » au sens du paragraphe 2 de l’ar-
ticle 35, c’est-à-dire un traité qui était déjà en vigueur à la date de
l’entrée en vigueur du Statut, comme l’a précisé la Cour dans ses arrêts
du 15 décembre 2004 dans les affaires relatives à la Licéité de l’emploi
de la force).
   Mais une seconde interprétation est possible, selon laquelle la Cour
devrait seulement vérifier, afin de s’assurer qu’elle est à même d’exercer sa
compétence, que l’Etat requérant, et lui seul, remplit les condi-
tions — alternatives — mentionnées aux paragraphes 1 et 2 de l’ar-
ticle 35.
   10. Il faut préciser d’emblée que si, comme je le crois, l’on devait rete-
nir la seconde interprétation, cela ne signifierait évidemment pas que la
Cour serait fondée à exercer sa compétence à l’égard d’un Etat défendeur
qui n’aurait pas consenti, d’une manière ou d’une autre, à sa juridiction.
Quelle que soit l’interprétation retenue de l’article 35, le consentement à
la juridiction de la Cour doit être vérifié tant à l’égard de l’Etat deman-
deur qu’à l’égard de l’Etat défendeur. La conséquence de la seconde
interprétation est seulement que, en ce qui concerne l’Etat défendeur, il
suffirait de vérifier qu’il est lié vis-à-vis de l’Etat demandeur par un traité
comportant une clause d’attribution de compétence à la Cour, laquelle
clause établirait son consentement à la juridiction (ou tout autre titre
de compétence), sans qu’il soit besoin de se demander en outre s’il est
Membre des Nations Unies ou partie au Statut de la Cour, ou encore, à
défaut, s’il a souscrit la déclaration prévue par la résolution de 1946 — ces
dernières conditions n’étant pertinentes, et ne devant être vérifiées, qu’à
l’égard de l’Etat demandeur.
   11. On voit immédiatement que le choix entre les deux interprétations
ci-dessus exposées ne présente pas un intérêt purement académique. Il
peut avoir des conséquences décisives quant à la possibilité pour la Cour
d’exercer sa compétence dans le cas de figure suivant : les deux Etats
qu’oppose le différend sont liés par un traité comportant une clause com-
promissoire attribuant compétence à la Cour pour trancher un tel diffé-

119

528    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


rend, mais qui n’est pas un « traité en vigueur » au sens du paragraphe 2,
parce qu’il est postérieur au Statut ; la Cour est saisie par voie de requête
unilatérale ; l’Etat requérant est Membre des Nations Unies (ou, à défaut,
il est partie au Statut de la Cour, ou encore il a déposé la déclaration
prévue par la résolution de 1946) ; l’Etat défendeur, en revanche, n’est pas
membre des Nations Unies, n’est pas partie au Statut, et n’a pas souscrit
— et ne souhaite pas souscrire — la déclaration susvisée.
   Dans une telle configuration, le choix de la première interprétation de
l’article 35 fait obstacle à ce que la Cour exerce sa compétence, nonobstant
la clause compromissoire qui oblige les deux Etats. Le choix de la seconde
interprétation, au contraire, permet à la Cour d’exercer sa compétence.
   12. Sans doute un tel cas de figure n’est-il pas destiné à se présenter
fréquemment devant la Cour.
   Il se trouve cependant qu’il correspond aux affaires Bosnie-Herzégovine
c. Serbie-et-Monténégro et Croatie c. Serbie, si du moins l’on estime que la
Serbie (alors RFY), d’une part, et les deux Etats requérants, d’autre part,
étaient liés, aux dates d’introduction des requêtes, par la convention
sur le génocide et son article IX, et si l’on s’en tient, en ce qui concerne
les conditions de l’article 35, à la situation existant à ces mêmes dates,
auxquelles le défendeur ne remplissait aucune desdites conditions, selon
ce que la Cour a jugé dans ses arrêts précités de 2004.

   13. Il n’est pas douteux qu’il existe quelques solides arguments en
faveur de chacune des deux interprétations susmentionnées. A la réflexion,
même si la doctrine dominante paraît être plutôt en sens contraire, je suis
parvenu à la conclusion que les arguments les plus nombreux et les plus
solides militaient dans le sens de l’interprétation selon laquelle les condi-
tions mentionnées aux paragraphes 1 et 2 de l’article 35 ne sont exigées
que de l’Etat requérant, lorsque la Cour est saisie par voie de requête uni-
latérale sur la base d’une clause compromissoire applicable dans les rela-
tions entre le demandeur et le défendeur.
   Je vais m’efforcer de résumer ci-après les raisons qui me conduisent à
cette conclusion, et qui sont tirées :
a) du texte même du Statut ;
b) des travaux préparatoires ;
c) de la pratique et de la jurisprudence ;
d) enfin, de la logique même des dispositions soumises à interprétation.


                         A) ARGUMENTS DE TEXTE

  14. Le paragraphe 1 de l’article 35 utilise la formule « La Cour est
ouverte ». La même formule est reprise au paragraphe 2 : « Les conditions
auxquelles elle est ouverte aux autres Etats ... sont réglées par... »

  Par elle-même, l’expression, que l’on a traduite dans le langage juridique
courant par celle d’« accès à la Cour », qui en est l’équivalent exact du

120

529     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


point de vue, inversé, de l’Etat, suggère assez nettement que ce dont il
s’agit ici, c’est de définir les conditions auxquelles une partie à un diffé-
rend peut saisir la Cour, s’adresser à elle pour faire valoir ce qu’elle
estime être ses droits.
   Le « sens ordinaire » des termes employés, pour reprendre la formule de
l’article 31.1 de la convention de Vienne, n’oriente pas, à première vue,
vers une interprétation « symétrique » du texte, en vertu de laquelle on
exigerait que les conditions énoncées soient également remplies de la part
du défendeur. Ce dernier, en effet, ne cherche pas à accéder à la Cour,
puisque aussi bien dans de nombreuses affaires il cherche au contraire à
se soustraire à sa juridiction en contestant — à tort ou à raison — sa
compétence. N’étant pas celui qui pousse la porte de la Cour, on ne voit
pas bien pourquoi c’est à lui (ou à lui également) qu’on imposerait des
conditions d’entrée.
   Dans le domaine, il est vrai partiellement spécifique, du droit interna-
tional des droits de l’homme, le « droit d’accès au tribunal » (national),
défini comme une composante fondamentale du droit à un « procès équi-
table » garanti par l’article 14 du pacte international sur les droits civils et
politiques et l’article 6 de la convention européenne des droits de l’homme,
a toujours été entendu comme le droit pour une personne de saisir un
juge en vue de lui soumettre ses prétentions, donc un droit du requérant
et non du défendeur. Naturellement, cela n’empêche pas qu’une fois le
procès engagé les exigences du « procès équitable » (impartialité et indé-
pendance du tribunal, etc.) valent aussi bien pour le demandeur que pour
le défendeur, et que les deux parties doivent être traitées sur un pied
d’égalité dans le déroulement de l’instance.
   Tel est le « sens ordinaire » des mots.
   15. Cette première impression est renforcée par la comparaison termi-
nologique entre les paragraphes 1 et 2 de l’article 35, d’une part, et,
d’autre part, l’article 34 et le paragraphe 3 de l’article 35.
   Ces deux dernières dispositions montrent que, lorsque les rédacteurs
du Statut ont voulu poser une règle applicable aux deux parties à l’ins-
tance, ils ont su l’indiquer par une formulation sans équivoque. C’est
ainsi que l’article 34 dispose que « [s]euls les Etats ont qualité pour se pré-
senter devant la Cour » et le paragraphe 3 de l’article 35 vise un Etat qui
« est partie en cause ». Par contraste, la terminologie employée aux para-
graphes 1 et 2 de l’article 35 (« La Cour est ouverte ») paraît bien suggérer
qu’il s’agit ici d’autre chose : de la partie, et seulement celle-là, qui prend
l’initiative de porter une affaire devant la Cour — les deux parties en cas
de saisine conjointe ; mais l’une d’entre elles en cas de requête unilatérale.

                 B) EXAMEN DES TRAVAUX PRÉPARATOIRES
  16. Comme la Cour l’a fait dans ses arrêts du 15 décembre 2004 (voir,
par exemple, les paragraphes 103 à 108 de l’arrêt en l’affaire de la Licéité
de l’emploi de la force (Serbie-et-Monténégro c. Belgique), exceptions
préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 319-321), il convient de se
121

530     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


reporter aux travaux préparatoires de l’article 35 du Statut de la Cour
permanente de Justice internationale, qui comportait des dispositions
identiques, en substance, à celles de l’article 35 du présent Statut.
   17. On ne trouve, semble-t-il, qu’une seule indication relative à la por-
tée des termes « La Cour est ouverte... » ; mais cette indication est parti-
culièrement claire.
   18. La première rédaction de la disposition qui allait devenir l’ar-
ticle 35 (qui portait alors le numéro 32) est issue des travaux du comité de
juristes de 1920. Cette disposition comportait un premier alinéa ainsi
rédigé : « La Cour est ouverte aux Etats mentionnés à l’annexe au Pacte et
à ceux qui seront ultérieurement entrés dans la Société des Nations. »

   Lors de l’examen de l’avant-projet par la sous-commission de la Troi-
sième Commission de la première Assemblée de la Société des Nations,
l’un des membres de la sous-commission, sir Cecil Hurst, fit observer
qu’« aux termes des traités de paix les puissances centrales seront souvent
parties en cause devant la Cour » et que « le texte actuel ne tient pas
suffisamment compte de ce fait ». Il craignait, autrement dit, que l’exi-
gence, pour l’accès d’un Etat à la Cour, que cet Etat ait participé à la
création de la Société des Nations ou en soit ultérieurement devenu
membre n’empêche de soumettre à la Cour des différends mettant en
cause les puissances centrales, qui ne répondaient pas à ces conditions.
   La réponse du président de la sous-commission fut d’une parfaite net-
teté : « L’article vise seulement les parties demanderesses. » (Voir Société
des Nations, Cour permanente de Justice internationale, Documents au
sujet de mesures prises par le Conseil de la Société des Nations aux
termes de l’article 14 du Pacte et de l’adoption par l’Assemblée du Statut
de la Cour permanente, p. 141.)
   Il ne semble pas que l’on trouve dans la suite des travaux préparatoires
du Statut de la Cour permanente quelque autre indication, sur la ques-
tion considérée, qui viendrait infirmer ou contredire celle qui vient d’être
mentionnée.
   Quant aux travaux préparatoires du Statut de la Cour internationale
de Justice, on n’y trouve, semble-t-il, aucune indication complémentaire.

      C) EXAMEN DE LA PRATIQUE JUDICIAIRE ET DE LA JURISPRUDENCE
   19. La pratique de la Cour permanente semble avoir été quelque peu
incertaine.
   A l’occasion de la première affaire dans laquelle la question de l’inter-
prétation de l’article 35 se soit posée, il apparaît que la Cour s’est confor-
mée, dans sa pratique, à l’interprétation selon laquelle les conditions de
l’accès à la Cour ne s’appliquent qu’à la partie demanderesse.
   Si l’on en croit le commentaire, généralement très bien informé, du Sta-
tut et du Règlement de la Cour permanente de Justice internationale, paru
à Berlin en 1934 sous l’égide de l’Institut pour le droit international
public :
122

531     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


         « Dans l’affaire du Wimbledon, portée devant la Cour en vertu de
      l’article 386 du traité de Versailles, l’Allemagne, qui à cette époque
      n’était pas encore membre de la Société, était Partie défenderesse.
      Une déclaration n’était pas considérée comme nécessaire, d’une part
      en raison de la réserve spéciale insérée dans l’alinéa 2 de l’article 35
      du Statut et qui vise en particulier — ainsi qu’il ressort de l’histo-
      rique de l’article — certaines dispositions des traités de paix, et
      d’autre part parce que, en l’espèce, l’Allemagne était défenderesse, et
      que l’article — comme il semble également ressortir de son histo-
      rique — vise seulement les parties demanderesses. » (B. Schenk von
      Stauffenberg, Statut et Règlement de la Cour permanente de Justice
      internationale : éléments d’interprétation, Carl Heymanns Verlag,
      Berlin, 1934, p. 234 ; les italiques sont de moi.)

   20. Quelques années plus tard, la question s’est posée à nouveau à
l’occasion de la revision du Règlement de 1926. Il fut décidé alors d’intro-
duire une disposition prévoyant l’obligation, pour un Etat non membre
de la Société des Nations, de déposer au Greffe de la Cour la déclaration
prévue par la résolution du Conseil de la Société du 17 mai 1922. Au
cours de la séance du 25 juin 1926, le greffier rappela à ce propos « la
décision prise par la Cour dans l’affaire du Wimbledon. A ce moment, il
a été décidé que l’obligation dont il s’agit ne pouvait être imposée qu’à la
Partie demanderesse, et non à la Partie défenderesse. » (Publications de la
Cour permanente de Justice internationale, Série D, Actes et documents
relatifs à l’organisation de la Cour, Addendum au no 2, Revision du Règle-
ment de la Cour, p. 75.)
   21. Toutefois, à l’occasion de la séance du 21 juillet 1926, au cours de
laquelle la même disposition du Règlement révisé était soumise à examen,
le président s’est ainsi exprimé :
         « Il est tout naturel que les Etats qui veulent profiter d’une institu-
      tion établie par la Société des Nations doivent accepter les condi-
      tions fixées par le Pacte, et que les Etats qui, pour une raison ou
      pour une autre, ne l’ont pas encore fait les acceptent par cette décla-
      ration — que ce soit en qualité de demandeur ou de défendeur qu’ils
      paraissent devant la Cour. » (Ibid., p. 106.)
   22. Finalement, la Cour a adopté une formulation neutre, dans les
termes suivants (art. 35) :
        « 2o La déclaration, prévue par la résolution du Conseil de la
      Société des Nations en date du 17 mai 1922 (annexe), dans les cas
      où elle est requise conformément à l’article 35 du Statut, sera dépo-
      sée au Greffe, au plus tard, avec la première pièce de procédure. »
      (Op. cit., von Stauffenberg, p. 235 ; les italiques sont dans l’original.)

 Ainsi que le remarque le commentaire précité du Statut et du Règle-
ment de la Cour permanente :

123

532     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


         « Le texte adopté laisse intacte la question de savoir dans quels cas
      la déclaration est nécessaire, et réserve la liberté de la Cour de sta-
      tuer dans chaque cas d’espèce sur la nécessité de la déclaration ;

      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         La disposition adoptée par la Cour ne trancha pas non plus la ques-
      tion de savoir si l’obligation de faire la déclaration incombait aussi aux
      Etats qui se présentaient devant la Cour en qualité de défendeurs. »
      (Op. cit., von Stauffenberg, p. 235-236 ; les italiques sont de moi.)
   23. La pratique de la Cour internationale de Justice, sur la question
considérée, offre peu d’éléments éclairants. On retrouve, semble-t-il, les
mêmes incertitudes qu’auparavant.
   En faveur de l’une des deux interprétations (que j’ai appelée plus haut
« symétrique »), il convient de mentionner l’affaire du Détroit de Corfou.
Dans son ordonnance du 31 juillet 1947 prise à l’effet de fixer les délais de
dépôt des deux premières pièces de procédure, le président a estimé que
« la note ... du Gouvernement d’Albanie peut être considérée comme
constituant l’acte mentionné à l’article 36 du Règlement de la Cour »
(C.I.J. Recueil 1947-1948, p. 5). L’article 36 du Règlement visait préci-
sément le cas d’un Etat non partie au Statut, mais ayant accès à la Cour
en application de la résolution 9 (1946) du Conseil de sécurité, laquelle
exige à cet effet, comme on l’a dit, le dépôt d’une déclaration. Or, l’Alba-
nie était, dans l’instance, Partie défenderesse : on peut en déduire que, aux
yeux du président, le défendeur comme le demandeur étaient soumis aux
conditions d’« accès à la Cour » prévues par l’article 35 du Statut.

   24. Mais, en sens inverse, on doit relever que le Règlement de la Cour,
après avoir dans un premier temps maintenu, sur le point considéré, une
formulation neutre — c’est-à-dire ne permettant pas de trancher entre les
deux interprétations de l’article 35 du Statut — dans la continuité du
Règlement de l’ancienne Cour permanente, s’en est écarté à partir du
Règlement révisé de 1978. En effet, les Règlements de 1946 et de 1972
comportaient, respectivement à l’article 36 et à l’article 39, une disposi-
tion (identique) dont la lettre même n’indiquait pas si la déclaration pré-
vue par la résolution 9 (1946) du Conseil de sécurité était exigée seule-
ment de l’Etat requérant ou de chacun des deux Etats parties à l’instance,
lorsque l’un ou l’autre — ou bien les deux — n’étaient pas parties au
Statut. En revanche, le Règlement en vigueur depuis 1978 comporte un
article 41 ainsi rédigé :
         « L’introduction d’une instance par un Etat qui n’est pas partie au
      Statut mais qui a accepté la juridiction de la Cour en vertu de l’ar-
      ticle 35, paragraphe 2, du Statut, par une déclaration faite aux termes
      d’une résolution adoptée par le Conseil de sécurité conformément à
      cet article, doit être accompagnée du dépôt de ladite déclaration, à
      moins qu’elle n’ait été préalablement déposée au Greffe... » (Les ita-
      liques sont de moi.)

124

533     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


    Comme le relève Shabtai Rosenne, qui paraît très hésitant sur la ques-
tion considérée, « The Rules contain no parallel provision regarding the
filing of a declaration by a respondent which is not a party to the Sta-
tute. » (The Law and Practice of the International Court, 1920-2005,
4e édition, vol. II, Jurisdiction, p. 619.)
    Le silence du Règlement sur le cas de l’Etat défendeur non partie au
Statut, alors qu’une disposition expresse soumet l’Etat requérant se trou-
vant dans une telle situation à l’obligation de justifier qu’il remplit les
conditions d’« accès à la Cour » prévues au paragraphe 2 de l’article 35,
constitue un indice assez net en faveur de l’interprétation qui restreint le
champ de cet article à la partie demanderesse.
    25. Les considérations qui précèdent sont relatives à ce que j’ai appelé
la « pratique judiciaire » de l’ancienne et de l’actuelle Cour : on voit que
cette pratique n’a pas été univoque.
    Une autre question est de savoir si le point en discussion trouve une
réponse dans la jurisprudence proprement dite, c’est-à-dire dans l’analyse
des décisions judiciaires rendues par la Cour elle-même antérieurement
au présent arrêt. Tel ne paraît pas être le cas.
    26. Il faut admettre que l’ordonnance du 8 avril 1993 rendue sur la
demande de mesures conservatoires dans l’affaire relative à l’Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie) s’inspire assez nettement, quoique
implicitement, de l’interprétation « symétrique » de l’article 35. En effet,
après avoir fait état de ses doutes sur la question de savoir si la Yougo-
slavie était alors Membre des Nations Unies et, à ce titre, partie au Statut
de la Cour (C.I.J. Recueil 1993, p. 14, par. 18), et avoir cité le para-
graphe 2 de l’article 35 du Statut, la Cour a poursuivi en affirmant que
      « en conséquence ... une instance peut être valablement introduite
      par un Etat contre un autre Etat qui, sans être partie au Statut, est
      partie à une telle disposition particulière d’un traité en vigueur, et ce
      indépendamment des conditions réglées par le Conseil de sécurité
      dans sa résolution 9 (1946) » (ibid., par. 19),
avant de conclure que l’article IX de la convention sur le génocide pou-
vait être considéré prima facie comme une disposition de cette nature et
fournir ainsi une base de compétence suffisante en l’espèce (ibid.). Le rai-
sonnement ainsi déployé suppose comme prémisse, au moins tacite, que
les conditions d’« accès à la Cour » de l’article 35 sont applicables égale-
ment au défendeur : sinon, puisqu’en l’espèce la qualité de partie au Sta-
tut n’était douteuse que pour le défendeur mais non pour le demandeur,
la Cour n’aurait pas eu besoin d’avoir recours à la notion de « traité en
vigueur » au sens du paragraphe 2 et de constater qu’un tel traité liait les
deux Parties à l’instance.
   Mais l’ordonnance de 1993 n’a certainement pas entendu trancher défi-
nitivement la question, elle ne s’est prononcée que prima facie, et le
passage précité a d’ailleurs été déjà partiellement contredit par la Cour,
après plus ample examen du sens des termes « traités en vigueur », dans

125

534    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


ses arrêts du 15 décembre 2004 sur les affaires relatives à la Licéité de
l’emploi de la force.
   27. L’arrêt du 11 juillet 1996 rendu sur les exceptions préliminaires
dans la même affaire n’apporte aucun élément utile sur le point en discus-
sion. La RFY n’ayant pas argué, pour contester la compétence de la
Cour, de son défaut de qualité de partie au Statut, la Cour n’a pas eu à se
pencher sur la question, ni, en conséquence, sur la question — préa-
lable — de savoir si les conditions d’accès à la Cour de l’article 35 sont
applicables aussi à un Etat défendeur. Et, si l’on doit considérer que, en
affirmant sa compétence pour connaître du différend sur le fondement de
l’article IX de la convention sur le génocide, la Cour doit être réputée,
par construction, avoir estimé que toutes les conditions d’« accès à la
Cour » mentionnées aux articles 34 et 35 du Statut étaient satisfaites, il est
cependant impossible d’en déduire logiquement qu’elle l’ait fait sur la
base de l’une ou de l’autre des deux interprétations possibles du champ
d’application de l’article 35.
   28. Enfin, les arrêts du 15 décembre 2004 ne fournissent pas davantage
d’enseignement décisif : la Cour, certes, s’y déclare incompétente pour
connaître des requêtes de la Serbie-et-Monténégro au motif que cet Etat
ne remplissait pas les conditions de l’article 35, mais c’était l’Etat requé-
rant. Aucune des formulations retenues par la Cour dans les arrêts en
cause n’indique clairement ni que les conditions de l’article 35 ne sont
applicables qu’à l’Etat demandeur, et que la Cour ne les examine en
l’espèce que parce que c’est ce dernier dont il est allégué qu’il ne les
remplit pas, ni au contraire que ces conditions sont applicables aux
défendeurs aussi bien qu’au demandeur, les premiers les remplissant
indiscutablement en leur qualité de Membres des Nations Unies.
   En somme, la Cour n’avait pas besoin de trancher la question de savoir
si un défendeur doit remplir les « conditions d’accès » ; elle ne l’a pas fait.
   Comme je l’ai dit plus haut, elle a même expressément réservé la ques-
tion dans son arrêt de 2007 rendu en l’affaire relative à l’Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Serbie-et-Monténégro).

         D) LA LOGIQUE ET LA FINALITÉ DU TEXTE À INTERPRÉTER
   29. Plus que les arguments précédents, ce sont des arguments tirés de
la logique du texte à interpréter et de la finalité qu’il poursuit, ou qu’il
doit être supposé poursuivre, qui me paraissent orienter de façon décisive
vers l’une des deux interprétations.
   30. Il ne faut pas perdre de vue quelle est la situation pratique dans
laquelle est susceptible de se poser la difficulté d’interprétation qu’on
cherche à résoudre.
   Cette situation suppose la réunion de deux éléments.
   Il faut, en premier lieu, qu’un différend surgisse entre deux Etats entre
lesquels est en vigueur une clause compromissoire attribuant compétence
à la Cour : si tel n’est pas le cas, et puisque par ailleurs l’un de ces deux
126

535     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


Etats au moins n’est pas, par hypothèse, partie au Statut, la Cour ne sau-
rait avoir compétence et aucune autre question ne se pose.
   Il faut, en second lieu, que l’un au moins des deux Etats concernés ne
remplisse pas les conditions d’« accès à la Cour » de l’article 35 du Sta-
tut : cet Etat n’est pas partie au Statut, et il n’a pas souscrit la déclaration
exigée par la résolution 9 (15 octobre 1946) du Conseil de sécurité. Il est
clair, en effet, que si les deux Etats en litige remplissent les conditions
d’accès à la Cour, soit au titre du paragraphe 1, soit au titre du paragra-
phe 2 de l’article 35, la question de savoir si ces conditions s’appliquent
seulement à un Etat demandeur ou aux deux Etats parties à l’instance est
sans pertinence, et la Cour, en pareil cas, pourra être saisie, indifférem-
ment, conjointement par voie de compromis ou par requête unilatérale de
l’un quelconque des deux Etats en cause.
   31. Supposons donc réunies les deux conditions précédentes : c’est
alors que se pose la question du choix entre les deux interprétations pos-
sibles de l’article 35 quant à son champ d’application. Il faut considérer
les avantages et inconvénients de chacune d’elles, notamment quant aux
conséquences qu’elles produisent.
   32. La principale objection qui vient à l’esprit quand on envisage
l’interprétation selon laquelle les conditions d’accès ne valent que pour le
demandeur et peuvent ne pas être remplies par le défendeur, sans que la
Cour soit empêchée pour autant d’exercer sa compétence, est celle de la
dissymétrie, du déséquilibre, voire de l’inégalité qu’elle paraît introduire
entre les deux Etats en présence.
   33. On peut certes rappeler, en réponse à cette objection, que, quelle
que soit la solution retenue, une fois l’instance engagée, les deux parties
pourront et devront être traitées procéduralement sur un strict pied
d’égalité par la Cour. Cela est vrai, mais cela ne répond pas entièrement
à l’objection.
   34. La conséquence d’une interprétation « asymétrique » de l’article 35
paraît être, en effet, que, entre deux Etats liés par une clause compromis-
soire mais dont l’un remplit les conditions d’accès et l’autre non, le pre-
mier pourra prendre l’initiative d’attraire le second devant la Cour
(puisqu’il a qualité pour saisir celle-ci), tandis que la réciproque ne sera
pas vraie : n’est-ce pas une atteinte aux principes fondamentaux de l’éga-
lité, mais aussi de la réciprocité des droits des Etats, principes qui doivent
s’appliquer tout autant en matière de saisine de la Cour que dans le
déroulement même de l’instance ?
   35. Pourtant, à bien y réfléchir, l’objection n’est aucunement convain-
cante, car l’inégalité qu’elle dénonce est purement apparente. Rien
n’empêche, en effet, un Etat qui est partie à un traité comportant une
clause compromissoire et qui souhaite la mettre en œuvre pour le règle-
ment d’un différend déterminé de se placer lui-même en situation d’avoir
accès à la Cour en remplissant les conditions prévues par le paragraphe 2
de l’article 35 et par la résolution du Conseil de sécurité à laquelle renvoie
ce paragraphe.
   Il suffit pour cela que cet Etat — dont on suppose qu’il n’est pas partie

127

536    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


au Statut — dépose au Greffe de la Cour une déclaration par laquelle il
accepte la juridiction de la Cour et s’engage à exécuter sa sentence (para-
graphe 1 de la résolution 9 (1946)). Cette déclaration peut être souscrite
pour les besoins du règlement d’un différend spécifique, déjà né (par. 2).
Elle peut être déposée à tout moment, et prend effet immédiatement.

   36. Ainsi, dans l’interprétation « asymétrique » de l’article 35, il n’y a
aucune inégalité réelle entre les deux Etats liés entre eux par une clause
compromissoire : celui des deux qui ne remplit pas par avance les condi-
tions d’« accès à la Cour » mais qui souhaite porter un différend devant
cette dernière peut, et cela ne dépend que de lui, se placer en situation de
le faire.
   37. Réfléchissons maintenant aux inconvénients que comporterait, en
sens inverse, l’interprétation « symétrique » de l’article 35, celle qui em-
pêche la Cour d’exercer sa compétence pour la seule raison que le défen-
deur ne remplit pas les conditions d’accès à la Cour.
   38. Deux Etats sont liés par une clause compromissoire ; supposons
que l’un d’eux remplisse les conditions d’accès à la Cour (par exemple
parce qu’il est Membre des Nations Unies et, par suite, partie au Statut
de la Cour), et l’autre non.
   Le second Etat pourrait, à tout moment, mettre en œuvre la clause
compromissoire contre le premier, en déposant, pour les besoins de la
cause, la déclaration prévue par la résolution 9 (1946). Mais le premier ne
pourrait pas, par sa seule volonté, attraire le second devant la Cour :
il suffirait que le défendeur, s’il ne souhaite pas le procès, excipe de ce
qu’il ne remplit pas les conditions d’accès à la Cour pour se mettre à
l’abri de la juridiction obligatoire de celle-ci, nonobstant la clause
compromissoire.
   39. Il en résulterait deux conséquences hautement dommageables.
   40. En premier lieu, l’interprétation dite « symétrique » de l’article 35,
qui paraît séduire une grande partie de la doctrine — et peut-être la Cour
elle-même — en raison même de son caractère symétrique, introduit en
fait une inégalité réelle entre les Etats.
   Elle n’est symétrique qu’en apparence : elle produit en réalité — ou
peut produire — des conséquences dissymétriques.
   41. En second lieu, elle permet à un Etat non partie au Statut mais qui
serait néanmoins lié par un traité comportant une clause compromissoire
attribuant, en cas de différend, compétence à la Cour (il n’y a aucune
contradiction ni impossibilité juridique dans une telle situation) de ne pas
respecter ladite clause compromissoire chaque fois qu’il ne le souhaite
pas, en s’abstenant de remplir les conditions d’accès à la Cour. En
d’autres termes, cette interprétation de l’article 35 permet à un Etat de
respecter ou non, à sa guise, une clause conventionnelle dont le respect
constitue pourtant pour lui une obligation juridique internationale.
   Peut-on raisonnablement supposer que les auteurs de l’article 35 du
Statut ont voulu parvenir à un tel résultat ou même simplement le rendre
possible ?

128

537     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


   Peut-on retenir une interprétation d’une disposition conventionnelle
(l’article 35 du Statut) qui aboutit à vider de toute portée effective
d’autres dispositions conventionnelles (les clauses compromissoires des
traités auxquels sont parties des Etats non parties au Statut de la Cour) ?
   Peut-on, en somme, retenir une interprétation du droit qui permet à un
Etat de ne pas honorer une obligation juridique ?
   Ce serait, me semble-t-il, gravement incohérent. C’est pourtant ce que
suggère, entre les lignes, l’arrêt que la Cour vient de rendre.

   42. On pourra m’objecter que le respect par les Etats parties à un traité
de la clause compromissoire figurant dans celui-ci est une chose, et
l’application par la Cour des conditions de compétence découlant de son
Statut en est une autre ; et que, par conséquent, pour regrettable que soit
le comportement d’un défendeur qui n’accepte pas la compétence de la
Cour alors qu’il est lié vis-à-vis du demandeur par une clause compro-
missoire, cela n’autorise pas la Cour, néanmoins, à retenir sa compétence
si le défendeur n’est pas partie à son Statut et n’a pas souscrit la déclara-
tion prévue par la résolution 9 (1946), et que ledit Statut subordonne la
compétence de la Cour à ce que l’une ou l’autre de ces conditions soit
remplie.
   Je serais prêt à accueillir l’argument, en dépit de son caractère éminem-
ment abstrait et formaliste, et du caractère fâcheux des conséquences qui
en découlent, si l’article 35 du Statut était tellement clair et catégorique
qu’il ne laisse raisonnablement place à aucune interprétation autre que
celle qui impose, pour que la Cour puisse exercer sa compétence, que les
deux parties remplissent les conditions qui y sont stipulées. Mais, préci-
sément, je crois avoir démontré plus haut que tel n’est certainement pas le
cas : et la lettre du texte et les travaux préparatoires vont plutôt dans le
sens de l’interprétation contraire.
   43. Poursuivons plus loin le raisonnement. Si l’on admet, pour un ins-
tant, l’interprétation de l’article 35 contraire à celle que je préconise, il en
résulte que le comportement du défendeur non partie au Statut de la
Cour et qui s’abstient de déposer la déclaration prévue par la résolu-
tion 9 (1946) — ce qu’il a toujours la possibilité de faire — alors qu’il
est lié par une clause compromissoire attribuant compétence à la Cour
constitue une violation, par ce défendeur, de la clause compromissoire,
puisqu’il tend à faire échec à la compétence de la Cour que le défendeur
a pourtant acceptée comme une obligation en devenant partie au traité.
En présence d’une telle situation, la Cour devrait-elle accepter, en se
déclarant incompétente, de faire produire à un comportement illicite le
résultat même que l’auteur de ce comportement — notre défendeur hypo-
thétique, mais pas tant que ça d’ailleurs — vise à atteindre ? Je me per-
mets de suggérer que ce serait pousser un peu loin le goût naturel des
juristes pour les raisonnements abstraits, dussent-ils aboutir à des consé-
quences contraires aux exigences élémentaires du droit et du bon sens
conjugués.
   44. Aussi suis-je conduit aux conclusions suivantes :

129

538    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


   La règle fondamentale posée par l’article 34 du Statut s’applique évi-
demment tant à la partie demanderesse qu’à la partie défenderesse : pour
apparaître devant la Cour comme partie à une instance, en quelque qua-
lité que ce soit, il faut être un Etat.
   En revanche, les « conditions d’accès » définies aux paragraphes 1 et 2
de l’article 35 s’appliquent :
— aux deux Etats parties au différend, si la Cour est saisie par eux
     conjointement ;
— à l’Etat demandeur seulement, si la Cour est saisie par voie de requête
     unilatérale.

                                    * * *
   45. La Cour aurait pu, dans le présent arrêt, choisir de suivre la voie
ainsi tracée. Il en serait résulté deux conséquences à mes yeux positives.
En premier lieu, la Cour n’aurait pas eu besoin d’entrer dans la question
particulièrement complexe de savoir si et pour quelles raisons la réalisa-
tion des conditions d’« accès à la Cour » — que le défendeur ne remplis-
sait pas, l’arrêt le constate, à la date d’introduction de la requête — pou-
vait être appréciée en l’espèce en se plaçant à une date postérieure, alors
qu’en règle générale la jurisprudence exige que les conditions qui com-
mandent la compétence de la Cour soient satisfaites au moment où la
procédure est engagée. En second lieu, la solution que nous suggérons
aurait permis de faire apparaître que, contrairement à ce qu’ont pensé et
écrit nombre de commentateurs, il n’y avait nulle contradiction entre la
position adoptée par la Cour dans son arrêt de 1996 sur les exceptions
préliminaires en l’affaire Bosnie-Herzégovine c. Serbie-et-Monténégro
(alors dénommée RFY) et la position adoptée dans les arrêts de 2004, sur
les exceptions préliminaires également, dans les affaires opposant la
Serbie-et-Monténégro à divers Etats membres de l’OTAN. Si la Cour s’est
déclarée compétente dans le premier cas et incompétente dans le second,
on ne saurait lui faire grief de s’être contredite si l’on considère que la
condition qui faisait défaut à la Serbie, Etat requérant, dans les affaires
examinées en 2004, n’était tout simplement pas applicable au même Etat,
en position de défendeur, dans l’affaire au sujet de laquelle la Cour a sta-
tué en 1996. Au contraire, la motivation retenue par la Cour dans le pré-
sent arrêt fait inévitablement ressortir que l’arrêt rendu en 1996 sur sa
compétence en l’affaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie) (exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 595) était erroné. Si en effet la condition de l’« accès à la Cour » au sens
de l’article 35 du Statut est applicable aussi bien au défendeur qu’au
demandeur — ce que le présent arrêt laisse assez nettement entendre sans
le dire expressément — , alors la Cour aurait dû se déclarer incompétente
en 1996, puisque : 1) la RFY n’était pas à cette date partie au Statut, et ne
remplissait aucune des conditions d’accès à la Cour ; 2) la question étant
d’ordre public, la Cour aurait dû la soulever d’office, comme cela ressort

130

539     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


des motifs de l’arrêt de 2007 rendu au fond dans la même affaire, rappe-
lés au paragraphe 68 du présent arrêt ; et 3) le défaut d’« accès à la Cour »
de la part d’une partie à laquelle cette exigence est applicable fait obstacle
à ce que la Cour soit compétente.

   46. On pourra dire, il est vrai, que, si la Cour s’est trompée en 1996,
c’est qu’elle avait à l’époque quelques raisons de ne pas y voir clair dans
le statut de la RFY, la moindre d’entre elles n’étant pas que le défen-
deur lui-même se prévalait alors d’un statut qui n’était pas le sien, ou
plutôt qui s’est révélé par la suite — mais rétrospectivement — ne pas
être le sien.
   Je regrette néanmoins que la Cour se soit abstenue d’adopter dans la
présente affaire une solution qui, outre qu’elle repose sur les solides argu-
ments juridiques ci-dessus exposés, aurait évité de faire passer pour
erroné l’un de ses arrêts antérieurs, et non des moindres, puisque c’est sur
la base de l’autorité de chose jugée dont il était revêtu que s’est ensuite
appuyée la Cour pour statuer au fond et retenir, pour la première fois, la
responsabilité internationale d’un Etat pour violation de la convention
sur le génocide.
   47. Cependant, la voie qu’a décidé d’emprunter la Cour pour justifier
sa compétence en la présente affaire, à partir de la prémisse implicite (et,
on l’aura compris, à mes yeux erronée) que le défendeur aussi doit satis-
faire aux conditions d’« accès à la Cour », ne me paraît pas en soi criti-
quable. J’estime toutefois que la Cour s’est arrêtée en chemin dans son
raisonnement, et que, ce faisant, elle a ouvert dangereusement la porte à
la remise en cause d’un des principes les mieux établis de sa jurisprudence
en matière de compétence. Je m’explique.
   48. Le défendeur n’avait pas « accès à la Cour » à la date d’introduc-
tion de l’instance, le 2 juillet 1999, n’étant pas à cette date partie au Statut
de la Cour, ni en qualité de membre des Nations Unies — il ne l’était pas
encore — ni à un autre titre. Tel est le point de départ du raisonnement,
conforme aux arrêts rendus en 2004 dans les affaires opposant la Serbie-
et-Monténégro à huit Etats membres de l’OTAN. Quelles que soient les
critiques que l’on ait pu adresser à l’époque à ces arrêts — et l’on sait que
certaines de ces critiques se sont élevées du sein même de la Cour — , il
est légitime que la Cour, à présent, ne souhaite pas remettre en cause une
solution mûrement délibérée et aussi récemment adoptée. Je ne peux
qu’approuver le souci de continuité de la jurisprudence, qui ne doit céder
qu’en présence de raisons particulièrement fortes, que la Cour n’a pas
aperçues ici, et je partage ce point de vue.

  49. Mais alors, la Cour s’est trouvée confrontée à un principe impor-
tant, celui selon lequel les conditions de sa compétence doivent être réu-
nies à la date de l’introduction de l’instance. Il suffit qu’elles le soient à
cette date — peu importe qu’elles, ou certaines d’entre elles, viennent à
disparaître par la suite ; mais il faut qu’elles le soient à cette date —, il
n’est pas suffisant, en règle générale, qu’elles soient satisfaites postérieu-

131

540    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


rement, c’est-à-dire en cours d’instance. C’est ce qu’expliquent fort clai-
rement les paragraphes 79 et 80 de l’arrêt. A s’en tenir à ce principe, la
Cour aurait dû décliner sa compétence, car le défendeur n’a acquis la
capacité de participer à une procédure (l’« accès à la Cour ») que le
1er novembre 2000, soit après l’introduction de l’instance.

   50. Toutefois, la Cour se réfère à un courant jurisprudentiel issu de
l’arrêt rendu le 30 août 1924 par la Cour permanente de Justice interna-
tionale dans l’affaire des Concessions Mavrommatis en Palestine (arrêt
no 2, 1924, C.P.J.I. série A no 2), qui permet d’assouplir l’application du
principe précité dans un souci de réalisme et de bonne administration de
la justice. Cette jurisprudence est bien analysée aux paragraphes 82 à 87
de l’arrêt. En résumé, elle consiste en ce que, lorsque les conditions qui
commandent la compétence de la Cour ne sont pas, ou pas toutes, rem-
plies à la date d’introduction de l’instance, mais qu’elles le sont plus tard,
et avant que la Cour ne statue sur sa compétence, la Cour ne retient pas
l’exception d’incompétence et ne rejette pas la requête, dans un souci
d’« économie de procédure » — en vue d’« éviter la multiplication inutile
des procédures » (comme le dit le paragraphe 89 de l’arrêt). En effet, reje-
ter la requête dans une telle hypothèse aboutirait à obliger le demandeur
à introduire une nouvelle requête qui ne se heurterait à aucune objection
puisque, à la date de son introduction, les conditions de compétence qui
faisaient initialement défaut seraient satisfaites. Ce serait une perte de
temps inutile : en fin de compte, la Cour serait bien obligée d’examiner
l’affaire au fond — il est alors de bonne administration de la justice
qu’elle accepte de le faire sans attendre.
   51. C’est de cette jurisprudence que la Cour a entendu s’inspirer en
l’espèce, l’arrêt l’indique explicitement. Mais, à mon avis, elle n’est pas
allée jusqu’au bout de son raisonnement.
   En effet, pour pouvoir appliquer la doctrine Mavrommatis, la Cour
aurait dû établir qu’aujourd’hui la Croatie pourrait si elle le souhaitait
introduire contre la Serbie une nouvelle requête identique en substance à
la précédente, et qui ne se heurterait à aucune objection quant à la com-
pétence de la Cour. C’est en effet cette éventualité, et elle seule, qui jus-
tifie la dérogation au principe fondamental selon lequel la compétence
s’apprécie à la date de l’introduction de l’instance — puisque cette déro-
gation vise à faire l’économie d’une nouvelle procédure qui allongerait,
sans utilité réelle, la durée du contentieux.
   Pour cela, il aurait fallu que la Cour constate que, à l’heure actuelle,
non seulement la Croatie et la Serbie sont toutes deux parties au Statut
de la Cour — cela est aussi indiscutable qu’indiscuté — mais aussi que
toutes deux sont liées par l’article IX de la convention sur le génocide
— ce que la Serbie conteste fortement.
   52. Mais, pour des raisons qui me demeurent inexplicables, la Cour
n’a pas estimé devoir se prononcer sur ce dernier point, ce qui eût néces-
sité de prendre parti sur les effets juridiques de l’acte d’« adhésion » à la
Convention accompli par la RFY le 6 mars 2001, assorti d’une réserve

132

541     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


visant à exclure, à l’égard de ce pays, l’article IX. L’arrêt indique expres-
sément, au contraire, mais sans bien expliquer pourquoi, qu’« [i]l n’y a
donc pas lieu pour la Cour de statuer sur un éventuel effet juridique de la
notification d’adhésion à la Convention par la Serbie, en date du
6 mars 2001 » (arrêt, par. 96).
   53. Au lieu de cela, l’arrêt se borne à constater que la Serbie est deve-
nue partie au statut de la Cour le 1er novembre 2000 — c’est incontes-
table — et que, à la même date, elle était liée par l’article IX de la
convention sur le génocide — puisque, selon l’analyse de la Cour,
la RFY est devenue partie à la Convention sans réserve, par voie de
succession, en 1992. A la date du 1er novembre 2000, donc, toutes les
conditions de la compétence de la Cour étaient réunies, et, selon l’arrêt,
elles l’étaient de façon irrévocable : point n’est besoin de se demander
si elles continuent à l’être aujourd’hui.
   54. Un tel raisonnement comporte deux défauts majeurs.
   D’abord, il n’est pas fidèle à la jurisprudence Mavrommatis, puisque
celle-ci ne se justifie que par le souci d’éviter l’engagement inutile d’une
nouvelle procédure qui ne pourrait se heurter à aucune objection, les
conditions de la compétence de la Cour étant désormais satisfaites. Autre-
ment dit, tout en prétendant s’appuyer sur le courant jurisprudentiel issu
de Mavrommatis, la Cour en fait une application erronée et lui donne une
portée tout à fait nouvelle.
   Mais il y a plus grave : avec le raisonnement retenu ici par la Cour, il ne
reste plus rien du principe — auquel pourtant l’arrêt rend un hommage
appuyé aux paragraphes 79 et 80 — selon lequel la compétence s’apprécie
normalement à la date d’introduction de l’instance. Il ressort en effet de
la motivation retenue que, pour que la Cour se déclare compétente, il
faut et il suffit que les conditions de sa compétence aient été réunies à un
moment quelconque depuis l’introduction de l’instance. Tant mieux si elles
l’étaient à cette dernière date ; mais sinon, il suffit qu’elles l’aient été par
la suite, en cours d’instance, même un temps éphémère. Autrement dit,
les conditions de la compétence peuvent ne pas avoir été déjà remplies au
commencement de la procédure ; elles peuvent ne plus l’être à la date où
la Cour statue sur sa compétence ; on se satisfera qu’elles l’aient été à un
quelconque moment entre ces deux dates. C’est exactement ce dont la
Cour se satisfait ici : l’arrêt fait apparaître que les conditions n’étaient pas
remplies à la date d’introduction de l’instance ; elles pourraient ne pas
l’être non plus à la date actuelle, puisque la Cour n’exclut pas que la
réserve de la Serbie à l’article IX ait pu produire effet à partir de 2001 ;
mais il suffit qu’elles l’aient été le 1er novembre 2000, quand bien même
elles auraient cessé de l’être le lendemain (ou quelques mois plus tard).

   On n’est plus ici en présence d’une exception raisonnable à la règle
selon laquelle la compétence s’apprécie à la date d’introduction de l’ins-
tance. On est en présence d’une nouvelle règle : l’ancienne est anéantie. Il
ne sert à rien de chercher (ou de prétendre chercher) dans la jurispru-
dence Mavrommatis une dérogation possible à un principe maintenu. Le

133

542     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. ABRAHAM)


principe étant supprimé, la dérogation devient inutile, même si la Cour
persiste à affirmer, mais à tort, qu’elle s’inscrit dans la continuité de sa
jurisprudence.
   55. Je pense que la Cour aurait pu facilement parvenir au même résul-
tat, tout en respectant la logique qui inspire la doctrine Mavrommatis. Il
lui aurait suffi de constater que, puisque la Serbie a été liée dès 1992, et
sans réserve, par la convention sur le génocide (et ce par voie de suc-
cession, voir le paragraphe 111 de l’arrêt), elle ne pouvait prétendre
« adhérer » à ce traité le 12 mars 2001, nul Etat ne pouvant adhérer à
un traité auquel il est déjà partie, et que, en conséquence, cette prétendue
adhésion était privée d’effet, de même que la réserve à l’article IX dont
elle était assortie. A supposer même que ladite réserve pût être regardée,
à la rigueur, comme une « réserve tardive » à un traité par lequel le
réservataire était déjà lié depuis longtemps, elle ne pouvait produire
aucun effet, au moins dans les relations entre la Serbie et la Croatie,
cette dernière ayant objecté.
   Il en résulte qu’aujourd’hui la Croatie pourrait, si elle le souhaitait,
introduire une nouvelle requête, identique en substance à la précédente,
contre la Serbie, et cela justifie que la Cour, par application de la juris-
prudence Mavrommatis, accepte de passer outre au fait que les condi-
tions de sa compétence n’étaient pas remplies à la date où la procédure a
été engagée.
   56. Bien entendu, je ne livre les réflexions qui précèdent qu’à titre
purement subsidiaire, puisque j’estime que la Cour aurait mieux fait
d’écarter l’objection de la Serbie, tirée de ce qu’elle n’avait pas « accès à la
Cour » en juillet 1999, pour la seule raison que les conditions stipulées à
l’article 35 du Statut ne sont pas applicables à une partie défenderesse.
   C’est pourquoi j’ai voté sans hésitation en faveur du dispositif de
l’arrêt.

                                               (Signé) Ronny ABRAHAM.




134

